
	

113 HRES 625 IH: Honoring Greyhound Lines, Inc., of Dallas, TX on the occasion of its 100th anniversary.
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 625
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Ms. Eddie Bernice Johnson of Texas submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Honoring Greyhound Lines, Inc., of Dallas, TX on the occasion of its 100th anniversary.
	
	
		Whereas the company that became Greyhound Lines, Inc., was started in 1914 by a Swedish immigrant,
			 Carl Eric Wickman, who began by transporting miners from Hibbing to Alice,
			 Minnesota, in a 7-passenger Hupmobile for 15 cents;
		Whereas in ensuing decades, Greyhound pioneered many bus industry innovations including the Super Coach in 1936 (the first bus with an all-metal body and rear-mounted engine), the fluted aluminum Silversides with air conditioning and diesel engines in 1940 (the most iconic Greyhound bus), the two-level Scenicruiser with onboard restrooms and under-floor baggage and express compartments in 1954;
		Whereas Greyhound played a crucial role in many historical events, including transporting troops
			 from coast to coast in World War II and carrying Freedom Riders through
			 the Deep South to protest State-sponsored segregation in interstate
			 transportation facilities;
		Whereas Greyhound is the only nationwide intercity bus transportation company in the United States
			 serving, along with its interline partners, over 2700 communities in all
			 48 continental States, and providing the only form of intercity public
			 transportation in many of those communities;
		Whereas Greyhound efficiently operates a complex network of services extending from Canada to
			 Mexico, including services in both of those countries;
		Whereas Greyhound has been a leader in safety innovations including developing and installing on
			 all its new buses starting in 2009 radically redesigned new bus seats that
			 provide the protection of lap/shoulder safety belts while retaining the
			 benefits of compartmentalization;
		Whereas Greyhound continues to provide innovative new services such as the Greyhound Express and
			 BoltBus point-to-point services while retaining its full nationwide
			 network and provides all of its services in state-of-the-art, 50-passenger
			 motorcoaches with amenities such as expanded leg room, WiFi and electric
			 plug-ins; and
		Whereas Greyhound continues to do what Carl Wickman began 100 years ago, that is, providing
			 affordable, safe, comfortable, and reliable intercity transportation to
			 all members of the traveling public: Now, therefore, be it
	
		That the House of Representatives—
			(1)honors the centennial anniversary of the founding of Greyhound Lines, Inc., operated;
			(2)applauds and honors the president and chief executive officer, executive staff, and all employees
			 of Greyhound Lines, Inc., for a century of innovations in intercity
			 travel,
			 and it expresses hope that its service will continue for many years to
			 come; and
			(3)congratulates Greyhound Lines, Inc., of Dallas, Texas, for 100 years of outstanding service to the
			 people of the United States.
			
